UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-2344


RANDOLPH S. KOCH,

                Plaintiff - Appellant,

          v.

UNITED STATES MERIT SYSTEMS PROTECTION BOARD; SUSAN TSUI
GRUNDMANN, In her Official Capacity as Chairman, U.S. Merit
Systems Protection Board,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-01590-DKC)


Submitted:   June 24, 2014                    Decided:   July 3, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph S. Koch, Appellant Pro Se.       Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randolph S. Koch appeals the district court’s order

dismissing     this   employment    discrimination   action   pursuant   to

Fed. R. Civ. P. 12(b)(6).          We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.         Koch v. U.S. Merit Sys. Prot. Bd.

No. 8:12-cv-01590-DKC (D. Md. Aug. 2, 2013).           We grant leave to

proceed   in    forma   pauperis    and   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                      2